Lore C. J.,
(charging the jury.)
*224The question for you to determine is whether the plaintiffs have title to and are entitled to recover the said three-sixteenths or any part of the said lands.
This being an action of ejectment the plaintiffs must recover on the strength of their own title and not upon any weakness or defect in the title of the defendant. Therefore it is necessary for them to satisfy you by a preponderance of the evidence that they are clearly entitled to the interest claimed, and unless you should be so satisfied, your verdict should be for the defendant.
This is chiefly a question of fact, to be determined by you upon the evidence. The law governing the case is undisputed.
It is for you to say whether the land described in the deed from Sheriff Jefferson to Thomas Pepper, Jr., is or not the land in dispute. If it is the same land, it conveys to him all the interest of Thomas Pepper, Sr., except such interest as arises from'the shares of Elizabeth McCaulley Pepper, whose death is presumed to have occurred after the date of the said deed, and is conclusive of such interest, as the deed is not otherwise questioned.
Should you find that the plaintiff had a title to the shares claimed; yet if Thomas Pepper, Jr., has had the land in his possession adversely for over twenty years, under a claim of title, the plaintiffs cannot recover. The law will not permit the plaintiffs or those under whom they claim, being sai juris, to sleep upon their rights for over twenty years, and then come into this Court and seek to oust the adverse possessor. If they do so sleep, it will be at their own peril. This is the effect of our statute of limitations, which is but the re-enactment of the common law in this regard.
Should you believe, therefore, from the evidence, that Thomas Pepper, Jr., for more than twenty years prior to the commencement of this suit, held uninterrupted, exclusive and adverse possession of the premises in dispute, then his title is valid, and your verdict should be for the defendant. When the plaintiffs have proved undisputed legal title and the defendant relies upon such adverse possession, the burden is upon the defendant to prove it. Such possession must have been adverse and not with the consent of *225license of the plaintiff, and not as a tenant in coparcenery. The possession of one coparcener when not adverse, is the possession of all the coparceners.
In determining adverse possession, you may consider all open acts of ownership, such as selling the land and not accounting for the proceeds, paying taxes, erecting thereon permanent improvements under a claim of right, and all the acts and declarations of the person in possession showing that he claimed to be the sole owner.
If the said Thomas Pepper held the said premises in dispute so adversely, your verdict should be for the defendant, whatever may have been the title set up and proved by the plaintiff.
Should your verdict be for the plaintiff, you must find and determine the quantity of their interest specifically.
If for the defendant your verdict should be not guilty of the trespass in the declaration of ejectment mentioned.

Verdict for the defendant.